DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alford (U.S. Pat. No. 2287220), in view of Lindenblad (U.S. Pat. No. 2286179)

Regarding claim 1, Alford in Figures 1-3 discloses a method of maximizing the radiation pattern at broadside of a dipole antenna (See Figures 12), comprising: forming the dipole with a dipole wire having a predetermined dipole length (conductors 11 and 12) and a feed point 
Alford does not explicitly teaches: “wherein the sleeve has a length approximately one-third the length of the dipole wire that causes the sleeve to mask a portion of the current distribution on the dipole wire”.
However, in the same field of endeavor, Lindenblad in figure 1 teaches a method wherein the sleeve (shell portion 15) has a length approximately one-third (22cm) the length of the dipole wire (radiator element 11) that causes the sleeve to mask a portion of the current distribution on the dipole wire (11). (See Figures 2-3 and paragraph Col. 4- lines 15-27: Minimum current values along the length of the wire)
Alford and Lindenblad do not explicitly disclose the function of “thereby prevents that portion from combining out of phase with current not masked by the sleeve, and that causes the dipole antenna to have an elevation gain pattern that maintains a peak at zero elevation.”
However, the recited limitations above is functional language and does not structurally distinguish the claim from the prior art of record capable of functioning in same manner. Please see MPEP 2114. Apparatus and Article Claims – Functional Language. In this case, Alford discloses the same structural features recited in the claim and even when the specific length of the sleeve is not explicitly disclose, Alford is clear on teaching that sleeves may be made of any desired length (Col. 3 – lines 52-55), thus one of ordinary skill in the art would have used 
Moreover, Alford teaches a voltage distribution as shown in dotted lines by the curve 19; wherein Energy fed to unit conductors 11, 12 Is of opposite phase so that by reason of the capacity of traveling waves of opposite polarity are induced in the outer conductor and travel in opposite directions, as indicated by the arrows 20, 21. At the center point of the antenna these units meet and since they are of substantially equal magnitude and opposite, phase they cancel one another so that at the mid-point of the conductor the current is zero. This condition obtains so long as the two arms 11 and 12 are at substantially the mid-point of conductor 10. If conductor 10 is made greater than a half wave- length long then a distribution of the type shown by the solid curve 22 is obtained. This curve presents a current loop at the center of the antenna and current nodes at points a quarter of a wavelength away from this center point. It may be seen then that this arrangement while achieving the desired distribution will have considerable voltage at the terminal ends thereof. (Col. 2:39-Col. 3:10). Moreover, Fig. 12 teaches a gain pattern with maximum main directivity and minimum to zero nulls and side lobes created by the dipole antenna.
In addition, Lindenblad in (3:24-29) clearly teaches that “wherein a plurality of signals are applied to the same radiators, opposite relative phase rotation for the signals may be provided in order to reduce the coupling between the sources of the signals”.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Alford and Lindenblad to form the claimed invention in order to secure 

Regarding claims 3, 4, 12 and 13, Alford in Figures 1-3 discloses a method/dipole antenna wherein the dipole wire has a center feed point; and wherein the dipole wire has an offset feed point.

Regarding claims 5 and 14, Alford does not explicitly disclose wherein the sleeve has a length approximately one-third the length of the dipole. 
However, in the same field of endeavor, Lindenblad in figure 1 teaches a dipole antenna wherein the sleeve (shell portion 15) has a length approximately one-third (22cm) the length of the dipole wire (radiator element 11) that causes the sleeve to mask a portion of the current distribution on the dipole wire (11). (See Figures 2-3 and paragraph Col. 4- lines 15-27: Minimum current values along the length of the wire)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Alford and Lindenblad to form the claimed invention in order to secure the desired distribution, particularly in broadcast antennae; and so the desired current 

Regarding claims 6 and 15, Alford in figure 2 discloses a method/dipole antenna: wherein the sleeve 10A/10B is electrically isolated with insulation material (insulating ring 23) between the sleeve 10 and the dipole wire 11/12.

Regarding claims 7 and 16, Alford does not explicitly disclose wherein the diameter of the sleeve is less than one-quarter wavelength at the maximum frequency of the antenna.
However, Alford in Page 3 Col. 2 teaches sleeves of variable diameters which can be adjusted thanks to the impedance matching network.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Alford to form the claimed invention so the energy supplied from source directly to the outer conductors and the energy supplied from the inner conductors over the coupling capacities may be adjustably controlled so as to produce a compensation for the loss of energy in the back waves. (Alford p4. 2:73 to p5. 1:4)



Regarding claims 9 and 18, Alford in figures 3 and 4 discloses a method/dipole antenna wherein the sleeve (24/25) has a tapered diameter.

Regarding claims 10 and 19, Alford in Figures 1-3 discloses a method/dipole antenna wherein the sleeve 10 has a circular cross section.

Regarding claim 11, Alford in Figures 1-3 discloses a dipole antenna, comprising: a dipole wire having a predetermined dipole length (conductors 11 and 12) and a feed point (transmission line 15); a sleeve (outer conductor 10) around the dipole wire (11+12), arrange such that the sleeve (10) is electrically isolated from all electrical elements of the dipole antenna; wherein the sleeve (10) is centered along the length of the dipole wire (11+12); wherein the sleeve (10) is made from a conductive material.
Alford does not explicitly teaches: “wherein the sleeve has a length approximately one-third the length of the dipole wire that causes the sleeve to mask a portion of the current distribution on the dipole wire”.
However, in the same field of endeavor, Lindenblad in figure 1 teaches a dipole antenna wherein the sleeve (shell portion 15) has a length approximately one-third (22cm) the length of the dipole wire (radiator element 11) that causes the sleeve to mask a portion of the current 
Alford and Lindenblad do not explicitly disclose the function of “thereby prevents that portion from combining out of phase with current not masked by the sleeve, and causes the dipole antenna to have an elevation gain pattern with a peak at zero elevation.”
However, the recited limitations above is functional language and does not structurally distinguish the claim from the prior art of record capable of functioning in same manner. Please see MPEP 2114. Apparatus and Article Claims – Functional Language. In this case, Alford discloses the same structural features recited in the claim and even when the specific length of the sleeve is not explicitly disclose, Alford is clear on teaching that sleeves may be made of any desired length (Col. 3 – lines 52-55), thus one of ordinary skill in the art would have used Alford’s teachings to produce a sleeve with a length of approximately one-third the length of the dipole wire and achieve the results recited in this application.
Moreover, Alford teaches a voltage distribution as shown in dotted lines by the curve 19; wherein Energy fed to unit conductors 11, 12 Is of opposite phase so that by reason of the capacity of traveling waves of opposite polarity are induced in the outer conductor and travel in opposite directions, as indicated by the arrows 20, 21. At the center point of the antenna these units meet and since they are of substantially equal magnitude and opposite, phase they cancel one another so that at the mid-point of the conductor the current is zero. This condition obtains so long as the two arms 11 and 12 are at substantially the mid-point of conductor 10. If conductor 10 is made greater than a half wave- length long then a distribution of the type shown by the solid curve 22 is obtained. This curve presents a current loop at the center of the 
In addition, Lindenblad in (3:24-29) clearly teaches that “wherein a plurality of signals are applied to the same radiators, opposite relative phase rotation for the signals may be provided in order to reduce the coupling between the sources of the signals”.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Alford and Lindenblad to form the claimed invention in order to secure the desired distribution, particularly in broadcast antennae; and so the desired current distribution in the radiating portion of the antenna may be more readily achieved. Furthermore, no insulators capable of withstanding high potentials are required. (Alford Col. 1 lines 1-35) and because wherein a plurality of signals are applied to the same radiators, opposite relative phase rotation for the signals may be provided in order to reduce the coupling between the sources of the signals. (Lindenblad 3:24-29)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alford and Lindenblad, as applied to claims 1 and 11 above, and further in view of McLean US Pub. 2003/0117333.
 

However, in the same field of endeavor, McLean in figure 1 teaches a method and a dipole antenna further comprising operating the dipole antenna as a receive-only antenna. (Para. 1)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Alford, Lindenblad and McLean to form the claimed invention in order to provide a dipole radiator that serves as a reference radiator or receiver of electromagnetic radiation and provide a near perfect or canonical dipolar radiation pattern. (McLean Para. 1)  

Response to Arguments
Applicant amended independent claims 1 and 11, no new matter was introduced. Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845